Citation Nr: 0612099	
Decision Date: 04/27/06    Archive Date: 05/09/06	

DOCKET NO.  03-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and A.A.





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that granted 
service connection for PTSD and assigned a disability rating 
of 50 percent, effective March 21, 2001.  A temporary total 
rating based on hospitalization for service-connected 
disability was assigned in a Decision Review Officer decision 
in July 2004.  The effective date was November 23, 2003.  The 
pre-hospital rating of 50 percent was reestablished effective 
February 1, 2004.

The veteran and his representative gave testimony before the 
undersigned Acting Veterans Law Judge at a video conference 
hearing in January 2006.  Testimony was provided with regard 
to the impact of the veteran's psychiatric symptomatology on 
his ability to obtain or maintain some form of gainful 
employment.  The transcript of the hearing proceedings has 
been associated with the claims folder.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 and 3.326 (2005).

VA's duty to assist includes providing a medical examination 
if necessary to decide a case.  Generally, re-examination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Re-
examinations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating 
might be incorrect.

In this case, the veteran was provided an authorized 
psychiatric examination in April 2003.  History was taken and 
findings were recorded.  The Axis I diagnosis was PTSD, 
moderately severe.  The veteran was given a Global Assessment 
of Functioning (GAF) score of 40.  The examiner noted the 
veteran was not currently taking any medications.  Notation 
was also made that the veteran's ability to keep a full-time 
job "consistently is markedly impaired."

VA outpatient records developed subsequent thereto show 
fluctuating GAF scores.  The scores given on outpatient 
consultation between January 1, 2004, and August 2005 range 
from 50 to 58.  The most recent medical evidence of record is 
the report of an outpatient visit on August 30, 2005.  At 
that time the veteran's mood was described as sad and his 
affect was described as restricted.  On the other hand, the 
veteran's thought processes were logical and goal-directed 
and his insight and judgment were described as good.  Unlike 
the time of the examination in April 2003, notation was made 
that the veteran was taking psychotropic medication and he 
was to continue doing so.  The Board believes it would be 
helpful to clarify the varying GAF scores that have been 
provided between 2003 and 2005.

The evidence of record includes an August 2005 statement from 
the owner of the Illinois Trucking Company.  He reported the 
veteran had had "significant" problems working for the 
company as a driver.  The individual stated that the 
veteran's behavior was becoming a "serious liability to his 
employment status."  At the time of the January 2006 hearing 
before the undersigned, the veteran testified that he had 
been fired from his job shortly thereafter (transcript, page 
7).  The veteran and his representative essentially 
maintained at the hearing that he was unemployable due to the 
severity of his service-connected PTSD (his sole service-
connected disability).  

The veteran and his representative essentially argue that his 
unemployability is the result of his service-connected PTSD.  
Roberson v. Principi, 251 F.3d 1378 (2001).  These two issues 
are inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Action on the TDIU claim is therefore 
deferred.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should send the veteran a letter 
providing him with the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to the current 
claims, to include notice that the 
veteran should submit any pertinent 
evidence in his possession.  Compliance 
with the recent United States Court of 
Appeals for Veterans Claims' decision in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U. S. Vet. App. 
March 3, 2006), particularly with regard 
to an explanation as to the information 
or evidence needed to establish a 
disability rating and effective date 
should be provided.

2.  VA should contact the veteran through 
his representative and ask that he 
identify any recent medical examination, 
hospitalization, or treatment records.  
Any such records so identified should be 
obtained, to the extent possible.  In any 
event, VA should request all treatment 
records pertaining to the veteran from 
the Oklahoma City VA Medical Center since 
August 2005.  Any records obtained from 
this facility should be associated with 
the claims folder.

3.  The veteran should be asked to 
complete a VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
based on Unemployability).  If he is not 
currently working at the Chikaskia 
Trucking Company, Meeker, Oklahoma, the 
owner of the company should be contacted 
and asked to provide a statement 
regarding the circumstances surrounding 
the termination of the veteran's 
employment there.

4.  VA should schedule the veteran for a 
psychiatric examination to establish the 
current nature and extent of impairment 
attributable to his service-connected 
PTSD.  The claim file should be provided 
to the examiner for review in conjunction 
with the examination.  The examiner 
should reconcile the conflicting evidence 
of record concerning the degree of 
impairment, as reflected by the GAF 
scores between 2003 and 2005 ranging from 
40 in April 2003 to scores between 50 and 
58 in 2004 and 2005.  The examiner should 
express an opinion as to the impact of 
the service-connected PTSD on the 
veteran's ability to obtain and maintain 
gainful employment.

5.  After all appropriate development has 
been completed; VA should readjudicate 
the claim of entitlement to an initial 
disability rating in excess of 50 percent 
for PTSD.  If the benefits sought are not 
granted to the veteran's satisfaction, VA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Board indicates no opinion, either legal or factual, as 
to any final outcome warranted.  No action is required of the 
veteran until he receives further notice.  However, the Board 
takes this opportunity to advise him that the conduct of the 
efforts as directed in this REMAND, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in 
VA's efforts to develop his claims, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  He is also further advised that any failure to 
report for any scheduled examination may result in a denial 
of the claim.  38 C.F.R. § 3.655 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

